—Order unanimously affirmed without costs. Memorandum: Supreme Court did not err in ordering a new trial after setting aside the verdict in this personal injury action (see, CPLR 4404 [a]). The jury found that plaintiffs three-year-old son did not sustain a significant disfiguring scar. The y-shaped scar on the child’s forehead, however, is more than 3V2 inches in length and is the result of a deep laceration that required 40 to 50 stitches. While the scar may be realigned by surgery when the child is a teenager, it cannot be eliminated and will be noticeable for the rest of the child’s life. The court properly concluded that “the evidence so preponderated in favor of * * *plaintiff that the verdict could not have been reached on any fair interpretation of the evidence” (Petrivelli v Walz, 227 AD2d 735; see, Zulawski v Zulawski, 170 AD2d 979). (Appeal from Order of Supreme Court, Livingston County, Cicoria, J. — Set Aside Verdict.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.